         3:20-cv-01275-JFA-PJG     Date Filed 11/13/20    Entry Number 48       Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA

    Carolyn Yvonne Murphy Taylor,                      C/A No. 3:20-cv-01275-JFA-PJG

                                    Plaintiff,

    v.
                                                                    ORDER
    City of Columbia; Teresa Wilson, City
    Manager; David Hatcher, Chief Code
    Enforcement Officer; Stacy Harris, Code
    Enforcement Officer,

                                    Defendants.


           Plaintiff, Carolyn Yvonne Murphy Taylor, brings this civil rights action pursuant to

42 U.S.C. § 1983, asserting several violations of her constitutional rights. In lieu of

answering Plaintiff’s complaint, the Defendants collectively filed a motion to dismiss

pursuant to Rule 12(b)(1) and 12(b)(6) of the Federal Rules of Civil Procedure. (ECF No.

18). In accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.), all

pretrial proceedings, including the instant motion to dismiss, were referred to the

Magistrate Judge for initial review.

           After reviewing the Motion to dismiss and all relevant submissions, the Magistrate

Judge assigned to this action 1 prepared a thorough Report and Recommendation

(“Report”). (ECF No. 41). Within the Report, the Magistrate Judge recommends that




1
    The Magistrate Judge’s review is made in accordance with 28 U.S.C. § 636(b)(1)(B) and Local
    Civil Rule 73.02(B)(2)(d) (D.S.C.). The Magistrate Judge makes only a recommendation to this
    Court. The recommendation has no presumptive weight, and the responsibility to make a final
    determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976).
   3:20-cv-01275-JFA-PJG        Date Filed 11/13/20     Entry Number 48       Page 2 of 3




Defendants’ motion to dismiss be denied in part and granted in part. The Report sets forth,

in detail, the relevant facts and standards of law on this matter, and this Court incorporates

those facts and standards without a recitation.

       Plaintiff and Defendants were advised of their right to object to the Report, which

was entered on the docket on October 22, 2020. Id. The Magistrate Judge required

objections, if any, to be filed by November 5, 2020. Id. None of the parties submitted any

objections. Thus, this matter is ripe for review.

       A district court is only required to conduct a de novo review of the specific portions

of the Magistrate Judge’s Report to which an objection is made. See 28 U.S.C. § 636(b);

Fed. R. Civ. P. 72(b); Carniewski v. W. Virginia Bd. of Prob. & Parole, 974 F.2d 1330 (4th

Cir. 1992). In the absence of specific objections to portions of the Magistrate’s Report, this

Court is not required to give an explanation for adopting the recommendation. See Camby

v. Davis, 718 F.2d 198, 199 (4th Cir. 1983).

       Here, each party has failed to raise any objections and therefore this Court is not

required to give an explanation for adopting the recommendation. A review of the Report

indicates that the Magistrate Judge correctly concluded that Defendants’ motion to dismiss

should be denied in part and granted in part.

       After carefully reviewing the applicable laws, the record in this case, and the Report,

this Court finds the Magistrate Judge’s recommendation fairly and accurately summarizes

the facts and applies the correct principles of law. Accordingly, this Court adopts the

Magistrate Judge’s Report and Recommendation and incorporates it herein by reference.

(ECF No. 41). Consequently, Defendant’s motion to dismiss (ECF No. 18) is granted in

                                                2
   3:20-cv-01275-JFA-PJG        Date Filed 11/13/20    Entry Number 48      Page 3 of 3




part and denied in part. Specifically, Plaintiff’s official capacity claims against Teresa

Wilson, David Hatcher, and Stacy Harris and individual capacity claims against Wilson

and Hatcher are dismissed. However, the motion to dismiss is denied as to the defendants’

other grounds. This matter is referred back to the Magistrate Judge for further proceedings.

IT IS SO ORDERED.



November 13, 2020                                        Joseph F. Anderson, Jr.
Columbia, South Carolina                                 United States District Judge




                                             3
